Citation Nr: 1705595	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a throat disorder, to include as secondary to a service-connected disability.

2. Entitlement to a compensable rating for hypertension prior to October 2, 2014.

3. Entitlement to a rating in excess of 10 percent for hypertension from October 2, 2014 forward. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1967 to February 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 1998 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO granted a rating of 10 percent for hypertension in a November 2014 rating decision, effective October 2, 2014. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In March 1999 and June 2000, the Veteran testified at hearings before a Decision Review Officer (DRO) at the RO. Transcripts of the hearings are associated with the claims file. 

A November 2012 memorandum decision, by the United States Court of Appeals for Veterans' Claims (Court) vacated the Board's June 2011 denial of service connection for a throat disorder, and remanded the claim to the Board for further consideration. The case was subsequently remanded by the Board in March 2013 and July 2014. 

In a June 2011 Board decision the Veteran's claim for service connection for hypertension was granted, and a noncompensable rating was assigned effective April 14, 2000. The Veteran timely appealed this rating assigned. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1. The Veteran's chronic ACE inhibitor induced cough is attributable to his service-connected hypertension. 

2. Prior to January 30, 2007, the Veteran's hypertension was not manifested by diastolic blood pressure that is predominantly 110 or more and systolic blood pressure predominantly 200 or more. 

3. From January 30, 2007 forward, the Veteran's hypertension was not manifested by diastolic blood pressure that is predominantly 120 or more. 


CONCLUSIONS OF LAW

1. Chronic ACE inhibitor induced cough is proximately due to service-connected hypertension treatments. 38 C.F.R. § 3.310 (2016).

2. Prior to January 30, 2007, the criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).
 
3. From January 30, 2007 forward, the criteria for an initial 10 percent rating, for hypertension, but no higher, is granted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

4. From January 30, 2007 forward, the criteria for an initial rating in excess of 10 percent for hypertension, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal as to an increased rating for hypertension arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required, as to hypertension.

As to the Veteran's claim for entitlement to service connection for a throat disorder to include as secondary to service-connected disabilities; in light of the fully favorable decision herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA treatment records and identified department of corrections treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was afforded examinations as to hypertension in January 2001, May 2009, October 2009 and October 2014. The Veteran was afforded examinations as to a throat disability in April 2010, December 2010, November 2012, October 2014 and January 2015. As these examinations were based on a review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for an increased rating for hypertension and service connection for a throat disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

II. Compliance with Prior Remand

Previously, a June 2011 Board decision denied the Veteran's claim for entitlement to service connection for a throat disorder. A November 2012 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the June 2011 Board decision as to the Veteran's claim for entitlement to service connection for a throat disability. The case was subsequently remanded by the Board in March 2013. 

This case was most recently before the Board in July 2014, and was remanded for additional development to obtain supplemental VA examinations and opinions as to entitlement to service connection for a throat disorder and to address the current severity of the Veteran's service-connected hypertension. The Veteran was afforded a VA examination as to a throat disability in October 2014 and a supplemental opinion in January 2015. In addition, the Veteran was afforded a VA examination as to the current severity of his service-connected hypertension in October 2014. As such, the Board finds that there has been substantial compliance with the prior remand. 

III. Service Connection

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). 

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disease or injury. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the Veteran is not asserting that his throat disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for a throat disability, to include as secondary to medications used to treat his service-connected hypertension and posttraumatic stress disorder (PTSD). The Veteran has consistently reported that a side effect of his prescribed medications for hypertension has resulted in his chronic cough. 

The evidence of record shows the Veteran has a chronic ACE inhibitor induced cough. See January 2015 VA examination. Additionally, the Veteran is diagnosed with allergic rhinitis and chronic sinusitis. The Veteran is service-connected for hypertension and PTSD, and asserts that medications prescribed for these service-connected disabilities have caused and worsened his chronic cough. 

The Veteran was afforded a VA examination in April 2010 and a supplemental opinion in December 2010. The examiner noted the Veteran did not have a diagnosis of a throat disorder. The Veteran reported headaches, sinus pain and nasal discharge. The examiner found that the Veteran's rhinitis and chronic right maxillary sinusitis were not caused by or a result of his service. The examiner noted no evidence of a chronic cough, throat, sinus or rhinitis condition while in service, or any evidence of treatment for such.  In a December 2010 supplemental opinion, the VA examiner found no evidence of a thyroid condition, or a throat condition in-service and attributed the Veteran's cough to the use of an Ace inhibitor for blood pressure control. The examiner did not address the Veteran's symptoms of throat redness, irritation, and coughing in-service and failed to directly address a relationship between the Veteran's reported symptoms and his exposure to chemicals in service. 

The case was returned to the Board after a November 2012 memorandum decision by the Court. Based on the inadequacies of the April 2010 and December 2010 examination the Veteran was afforded a VA examination in November 2013.The examiner diagnosed chronic sinusitis and allergic rhinitis. See November 2013 VA examination. The examiner noted no complaints of chronic cough, nor was a cough noted on examination. The examiner attributed the Veteran's history of an intermittent cough to postnasal drip from allergic rhinitis and sinusitis. The examiner noted no known medical correlation to the Veteran's nose, throat or sinus symptoms and medications prescribed for his service-connected hypertension, PTSD or knee. The examiner noted no current throat disorder, and as such noted an opinion as to chemical exposure was moot. Id. 

However, this examination and opinion was provided by the same examiner who provided the April 2010 and December 2010 examinations and again failed to fully address the Veteran's diagnosed conditions of chronic sinusitis, allergic rhinitis, long uvula growing down his throat, thyroid nodules and chronic cough. 

The Board remanded the claim for additional development. The Veteran was afforded a VA examination, from a different examiner, in October 2014 and a supplemental opinion in January 2015. The VA examiner noted the Veteran has a diagnosis of chronic sinusitis and allergic rhinitis. The examiner noted nasal drainage, headaches, and sinus pain. The examiner found the Veteran's throat disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness. Further, the examiner found such is not attributable to herbicide exposure. As to secondary service connection the examiner noted that an adverse effect of ACE inhibitors is a chronic hacking cough and found that the Veteran's cough is at least as likely as not caused by ACE inhibitor that the Veteran took to control his hypertension and is further worsened by his allergic rhinitis. The Board finds this examination and opinion are entitled to probative value as the examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining entitlement to secondary service connection for the Veteran's throat disability. Nieves-Rodriguez, 22 Vet. App. 295.

The Board finds that the Veteran's ACE induced chough is proximately due to or the result of his service-connected hypertension. As such, service connection is warranted.  

IV. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings for hypertension. Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A. Prior to January 30, 2007

The Veteran contends he is entitled to a compensable rating for his service-connected hypertension prior to October 2, 2014. The Veteran's hypertension is rated noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease. The Board will first address the period prior to January 30, 2007. As granted herein, the Board finds a 10 percent rating is warranted from January 30, 2007 forward. 

Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control. For a 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more. A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more. See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Service connection was granted in a July 2011 rating decision effective April 14, 2000. Service connection was granted based on aggravation of the Veteran's  hypertension due to medications prescribed for his service-connected left knee pain and instability. At the grant of service connection based on aggravation, it was noted the Etodolac worsened the Veteran's hypertension and prior to such aggravation the Veteran's blood pressure readings were considered equivalent to a 10 percent rating, and as such this was considered the baseline for service connection based on aggravation. As such, the Veteran's hypertension must rise to the level of a 20 percent rating, in order for a 10 percent rating to be granted. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a compensable rating for the Veteran's hypertension is warranted for this period on appeal. The Veteran has reported a worsening of his hypertension in recent years. Further, the Veteran has reported ongoing care and treatment including medication, and headaches as a result of his hypertension. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hypertension during this period on appeal.

The Veteran was provided with a VA examination in January 2001. The Veteran reported increased blood pressure when around others, and during anxiety attacks. See January 2001 VA examination. Blood pressure was 172/102 and 164/108. The examiner noted a diagnosis of essential hypertension. Id. 

As the examination report was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's hypertension during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records and department of corrections treatment records have been associated with the claims file during this period on appeal. March 2004 treatment records note blood pressure readings ranging from 120/72 to 162/92. See March 2004 department of corrections treatment records. July 2005 records note a blood pressure reading of 166/104. See July 7, 2005 treatment record. Treatment records in February 2006 note a blood pressure reading of 143/74. See February 24, 2006 treatment record. March 2006 treatment records note a blood pressure reading of 139/76. See March 21, 2006 treatment records. May 2006 records note a blood pressure reading of 161/104. See May 17, 2006 treatment record. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's hypertension does not more nearly approximate the level of severity contemplated by a 10 percent rating, as at no point during this period on appeal has the evidence shown a 10 percent rating is warranted. The Board notes the Veteran's contentions regarding his use of ongoing continuous medication and the impact his hypertension has on his daily living, and that his hypertension has worsened. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated for a higher evaluation. Treatment records note blood pressure readings are predominantly in the range of 120/72 to 166/104. The VA examination noted blood pressure readings ranging from 172/102 to 164/108. The Veteran's blood pressure readings predominantly had a diastolic pressure of 108 or less. There is no indication the Veteran has had a diastolic pressure of predominantly 110 or more. Therefore the Veteran's symptomology most closely fits the criteria for a noncompensable disability evaluation during this period. When considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In reaching this decision, all potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a compensable rating for the Veteran's service-connected hypertension is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. From January 30, 2007 forward 


As granted herein, the Veteran's hypertension is rated as 10 percent disabling from January 30, 2007 forward, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive vascular disease. As discuss above, Diagnostic Code 7101 will be applied.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a rating in excess of 10 percent for the Veteran's hypertension is warranted for this period on appeal. The Veteran has reported a worsening of his hypertension. The Veteran has reported ongoing care and treatment including medication for his hypertension, and headaches. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his hypertension during this appeal.

The Veteran was provided with a VA examination in May 2009. The Veteran reported ongoing instances of high and low blood pressure, and that he continued to be prescribed ongoing medications. See May 2009 VA examination. Blood pressure readings of 165/113, 183/115, and 159/105 were noted. The examiner noted a diagnosis of essential hypertension. Id. 

Next, the Veteran was provided with a VHA (Veterans Health Administration) opinion in October 2009. The examiner noted the Veteran had essential hypertension, and found that it was more likely than not that the nonsteroidal anti-inflammatory medication the Veteran was prescribed including, Etodolac, aggravated his hypertension. See October 2009 VHA opinion. 

Then the Veteran was provided with a VA examination in October 2014. The Veteran reported taking ongoing medication for hypertension, and headaches. See October 2014 VA examination. The examiner noted a history of diastolic blood pressure of predominantly 100 or more. Blood pressure readings were 172/110, 184/106, and 188/110 with an average blood pressure reading of 181/108. The examiner reported the Veteran's hypertension does not impact his ability to work. Id. 

As the examination reports were based on accurate facts and objective examinations of the Veteran, and are entitled to significant probative weight in determining the severity of the Veteran's hypertension during this period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatments records and department of corrections treatment records have been associated with the claims file. Treatment records in January 2007 noted blood pressure readings of 190/110, 188/120, and 203/122. See January 30, 2007 treatment record.  Further, treatment records note a March 2007 blood pressure reading of 134/80. July 2007 treatment records note a blood pressure reading of 189/122, the Veteran reported experiencing an anxiety attack and was transported to the infirmary in a wheelchair. See July 10, 2007 treatment record. Treatment records in December 2007 note a blood pressure reading of 180/120. See December 22, 2007 treatment record. 

Next, treatment records in April 2008 note a blood pressure reading of 160/110, and the Veteran reported not taking his prescribed blood pressure medications. See April 27, 2008 treatment record. Treatment records in September 2008 note increased blood pressure readings over several days including blood pressure readings of 182/104, 180/94, 186/112. See September 29, 2008 treatment record. On October 1, 2008 blood pressure readings of 213/170,190/110, and 173/100 were noted. See October 1, 2008 treatment record. 

Then, April 2009 treatment records note a blood pressure reading of 133/81. See April 20, 2009 treatment record. July 2009 treatment records note a blood pressure reading of 166/106. See July 1, 2009 treatment record. October 2009 records note a blood pressure reading of 166/106. See October 2, 2009 treatment note. November 2009 treatment records note a blood pressure reading of 166/106. See November 2, 2009 treatment record. 

Treatment records in November 2009 note a blood pressure reading of 117/78. See November 24, 2009 treatment record. January 2010 treatment records note a blood pressure reading of 179/92. See January 15, 2010 treatment record. October 2010 treatment records note a blood pressure reading of 142/80. See October 1, 2010 treatment record. In January 2011 records note a blood pressure reading of 110/80. See January 1, 2011 treatment record. 

In February 2011 a blood pressure reading of 123/62 was noted. See February 18, 2011. September 2011 treatment recorded note a blood pressure reading of 116/66. See September 8, 2011 treatment record.

In February 2012, treatment records note a blood pressure reading of 148/94. See February 25, 2012 treatment record. Additional treatment records in February 2012 note blood pressure readings of 150/84 and 158/90. See February 27 & 29, 2012 treatment records. April 2012 treatment records note blood pressure readings of 150/92 and 157/89. See April 4 & 5, 2012 treatment records.  July 2012 treatment records note a blood pressure reading of 181/98. See June 1, 2012 treatment record. 

July 2012 treatment records note elevated blood pressure readings after the Veteran reported severe low back pain of 220/122, 160/104 and 170/110. See July 26, 2012 treatment record. The Veteran reported not taking any of his prescribed medications for the past month. February 2013 treatment records note a blood pressure reading of 194/114. See February 8, 2013 treatment record. 

June 2014 treatment records note blood pressure readings of 170/107, 186/108 and 168/100. See June 19 & 24, 2014 treatment records. August 2014 treatment records note a blood pressure reading of 190/90 and 160/100. See August 4 & 21, 2014 treatment records. 

Based on the lay and medical evidence of record the Board finds that the Veteran's hypertension does not more nearly approximate the level of severity contemplated by a 20 percent rating, as at no point during the appeal has the evidence shown a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his use of ongoing continuous medication and the impact his hypertension has on his daily living. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated for a higher evaluation. Treatment records note blood pressure readings are predominantly in the range of 190/110 to 182/104. The VA examinations noted blood pressure readings predominantly of 181/108 to 165/113. There is no indication the Veteran has predominantly had a diastolic pressure of 120 or more, warranting an increased 20 percent rating. The Board notes the Veteran has had several instances where his diastolic blood pressure was 110 or more and his systolic was 200 or more. However, these largely centered around instances where the Veteran was in distress, either having an anxiety attack or in extreme pain relating to his low back. The Board finds the Veteran's blood pressure readings predominantly correspondence with a 10 percent rating for this period.  There is no indication the Veteran has predominantly had a diastolic pressure of 120 or more. Therefore, the Veteran's symptomology most closely fits the criteria for a 10 percent disability evaluation. When considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In reaching this decision, the Board also considered all potentially applicable Diagnostic Codes. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against finding a rating in excess of 10 percent for the Veteran's service-connected hypertension is warranted for this period. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here for either period on appeal. The Veteran's hypertension is manifested by continuous use of medication which at times the Veteran reports impacts his activities. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for diseases of the heart. See 38 C.F.R. § 4.104, Diagnostic Code 7101. The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture relating to his service-connected hypertension. Prior to January 30, 2007, treatment records note blood pressure readings are predominantly in the range of 120/72 to 166/104, and the Veteran's blood pressure readings predominantly had a diastolic pressure of 108 or less. From January 30, 2007 forward, treatment records note blood pressure readings are predominantly in the range of 190/110 to 182/104. The VA examinations noted blood pressure readings predominantly of 181/108 to 165/113 and the Veteran's 10 percent evaluation, under Diagnostic Code 7101 accurately contemplates this symptomology.  In short, there is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD rated at 50 percent, residuals of prostate cancer rated at 40 percent from September 1, 2011 forward, left knee instability rated at 30 percent, and hypertension rated noncompensable prior to January 30, 2007, as granted herein, and rated at 10 percent from January 30, 2007 forward. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Service connection for a chronic ACE inhibitor induced cough as secondary to service-connection hypertension, is granted. 

Entitlement to a compensable rating prior to January 30, 2007 for hypertension is denied. 

Entitlement to a 10 percent rating from January 30, 2007 forward for hypertension is granted.

Entitlement to a rating in excess of 10 percent from January 30, 2007 forward, for hypertension, is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


